DETAILED ACTION
Claim Objections
Claim 11 is objected to because of the following informalities:  The claim should be formatted with indentations as per Rule 1.75(i).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a roller pressing component” (Claim 1), “a roller drive component” (Claims 1 and 11), “a transmission component” (Claim 4) and “a double-feed detection component” (Claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, “a roller pressing component” is recited, invoking 112(f) however no disclosure is found in the specification for what this component is (i.e. spring, lever arm, etc). It is noted that while the specification refers to it as a roller pressing unit 56, amending the claim to “unit” would still invoke 112(f) and the associated lack of description.
Claims 2-10 are rejected by dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the rotation shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, the phrase “a separation roller” is recited in lines 3 and 7. If the same structure is being referenced, proper antecedent basis should be used. Otherwise, unique names should be selected such as to avoid confusion. It is the Examiner’s position that since only one separation roller (54) exists per Applicant’s invention, the former case applies.
Claims 12-20 are rejected by dependency.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US Patent No. 7,392,980 B2).
	Regarding Claim 1, Takeuchi et al. discloses 
a sheet storage component (i.e. tray at the left of Fig. 1); 
a pickup roller (1) configured to pick up a sheet from the sheet storage component; 
a paper feed roller (2) configured to convey the sheet picked up by the pickup roller; 
a separation roller (3) configured to be disposed to face the paper feed roller; 
a roller pressing component (8, lines 53-58 of Column 3) configured to press the separation roller against the paper feed roller; 
a roller drive component (16, Fig. 17) configured to drive the separation roller; and 
a drive controller (15) configured to control a current supplied to the roller drive component so as to generate a conveying force for conveying the sheet and a returning force for pushing the sheet back in a direction opposite to a conveyance direction on the separation roller (“direction and size of a drive current flowing through the DC motor 16 are each adjusted”, lines 43-50 of Column 9, therefore in both directions and in magnitude by controlling current). It is noted that Takeuchi discloses an equivalent drive structure by use of gears 3a, 5a.
Regarding Claims 2, 3, 12 and 13, Takeuchi et al. discloses
the roller drive component to comprise a motor (16) to comprise a DC motor having a torque controllable by the current (lines 43-50 of Column 9).
Regarding Claims 4 and 14, Takeuchi et al. discloses
a transmission component (3a, 5a) that transmits driving force of the motor to the separation roller (Fig. 17).
Regarding Claims 5, 6, 15 and 16, Takeuchi et al. discloses
a rotation shaft (5) of the motor to rotate in a first direction when generating the conveying force and in a second direction opposite to the first direction when generating returning force (“direction and size of a drive current flowing through the DC motor 16 are each adjusted”, lines 43-50 of Column 9, therefore in both directions and in magnitude by controlling current). It is noted that since this is in the context of a separation roller, the separation torque disclosed corresponds to the prescribed torque upon which selection of direction is based.
Regarding Claims 8 and 18, Takeuchi et al. discloses
controlling an amount of the current according to a type of the sheet (i.e. as per Fig. 22, multiple sheet sizes are handled by the device, wherein the disclosed current control is performed in the case of any handled sheet size). It is noted that “according to” is broad and merely requires some correlation but no specific condition (i.e. it is not required that control is performed in specific ways for specific sheet types).
Regarding Claims 9 and 19, Takeuchi et al. discloses 
a double-feed detection component (14, lines 11-19 of Column 4) configured to detect the double feeding of the sheets, wherein 
the drive controller is configured to control the current supplied to the roller drive component based on a detection result of the double-feed detection component (see lines 35-43 of Column 4 in conjunction with lines 40-45 of Column 9, where 16 is substituted for 6).
Regarding Claims 10 and 20, Takeuchi et al. discloses 
the pickup roller (1) to pick up a single sheet from the sheet storage component and the paper feed roller (2) to convey the single sheet, wherein multiple sheets are not conveyed at one time (per lines 49-54 of Column 5, double feed may occur when sheets having high contact tension are fed, therefore in the case of low contact tension, it is noted that sheets are singly fed).
Regarding Claim 11, Takeuchi et al. discloses
controlling a supply current to a roller drive component (16, Fig. 17) that drives a separation roller (3) so as to generate a conveying force for conveying a sheet and a returning force for pushing the sheet back in a direction opposite to a conveyance direction, when the sheet picked up from a sheet storage component (i.e. tray at the left of Fig. 1) is conveyed using a paper feed roller (2) and a separation roller (3) pressed  (via 8, lines 53-58 of Column 3) against the paper feed roller (“direction and size of a drive current flowing through the DC motor 16 are each adjusted”, lines 43-50 of Column 9, therefore in both directions and in magnitude by controlling current). It is noted that Takeuchi discloses an equivalent drive structure by use of gears 3a, 5a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US Patent No. 7,392,980 B2) in view of Komuro et al. (US Patent No. 6,168,146 B1).
Regarding Claims 7 and 17, Takeuchi et al. does not disclose a first pulley, second pulley and belt. 
Komuro et al. discloses a first pulley (13) provided on the motor (M2), a second pulley (6a) provided on the separation roller (6), and a belt (7) stretched between the first pulley and the second pulley (Fig. 1), for the purpose of transmitting drive force.
	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Takeuchi et al. by including the first pulley, second 

pulley and belt as disclosed by Komuro et al., for the purpose of transmitting drive force.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsukamoto et al. (US Patent No. 7,896,342) discloses separation roller 64, pressing component 66 and drive component 68.
Okitsu et al. (US Patent No. 6,234,470) discloses separation roller 7 and drive component 9.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        May 6, 2022